MARCUS, Justice
(dissenting).
La.R.S. 42:562(A) provides that “[a]ny member shall be entitled to receive credit” (emphasis added). A member is defined as “any person included in the membership of the system.” La.R.S. 42:543(17). “Membership in the system ceases when a member withdraws his accumulated contributions, or when a member withdraws from active service with a retirement allowance, or when a member dies.” La.R.S. 42:556. In the present case, Mr. Sawyer retired on April 1, 1978, and is receiving retirement benefits. He did not request credit until after his retirement. Since Mr. Sawyer was not a member of the system when the request was made, he is not entitled to receive credit. Accordingly, I respectfully dissent.